Citation Nr: 0504788	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation, in excess of 20 
percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that in a letter from the 
veteran dated in January 2003, the veteran stated that he had 
never had tinnitus in his ears and that he would like to have 
the work tinnitus removed from all his records and claims.  
The veteran stated that he had never had any noise or ringing 
in his ears and that his complaint was a severe bilateral 
hearing loss.  In view of these facts, the Board considers 
the veteran's January 2003 letter a request to withdraw the 
issue of entitlement to service connection for tinnitus; and, 
therefore, the issue is no longer in appellate status.

The Board also notes that in a February 2003 supplemental 
statement of the case the RO granted service connection for 
right ear hearing loss and evaluated the veteran's bilateral 
hearing loss as noncompensably disabling.  In addition, a 
January 2003 rating decision granted an increased evaluation 
to 10 percent for bilateral hearing loss and an August 2003 
rating decision and supplemental statement of the case 
granted an increased evaluation to 20 percent effective 
January 13, 2003.  Therefore, the issue on appeal has been 
recharacterized as entitlement to an increased evaluation, in 
excess of 20 percent, for bilateral hearing loss.
  

FINDINGS OF FACT

1.  The veteran had level VII hearing in the left ear and 
level IV hearing in the right ear at the times his claim for 
increased evaluation for hearing loss was filed, May 10, 
2002.

2.  The veteran currently has level VI hearing in the left 
ear and level IV hearing in the right ear.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 20 percent, 
for bilateral hearing loss, effective May 10, 2001, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for an increased evaluation, in excess of 20 
percent, for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also notes that the letter issued to the veteran in 
July 2001 describing his rights and responsibilities under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, did not specifically describe 
the information and evidence necessary to support his claim 
for an increased evaluation for hearing loss.  However, the 
statement of the case issued in December 2002, informed the 
veteran of the pertinent regulations the RO used in rating 
the veteran's hearing loss.  The Board concludes that no 
prejudice results from its refusal to remand this case for 
the RO to issue a VCAA letter to the veteran specifically 
tailored to this claim.   Remanding this case for this 
purpose, and in the absence of any showing of an increase in 
disability, would exalt form over substance without any 
benefit accruing to the veteran. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in July 2003.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test. 38 C.F.R. § 4.85.  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test. 38 C.F.R. § 4.85.  To find 
the appropriate disability rating based on test results, the 
pure tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. § 
4.85, Table VII.  In order to establish entitlement to a 
compensable evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.

The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz. 

The Board notes that an exceptional pattern has been shown 
for the veteran's left ear hearing at the July 2000 
audiological examination, and for the right ear hearing at 
the January 2003 and June 2003 audiological examinations.  
However, as there is no indication that the speech 
recognition scores were Maryland CNC controlled at the 
January 2003 examination, these results have not been 
included in the analysis below.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.  VA must 
derive the measurement of hearing loss by a mechanical 
application of the foregoing provisions of the Rating 
Schedule.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

On the authorized VA audiological evaluation conducted in 
July 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
70
70
LEFT
30
30
80
85
90

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 76 percent in the left ear.

These findings correlate to a designation of level VII 
hearing in the left ear and level IV hearing in the right 
ear.  38 C.F.R. § 4.86(b).  Table VII of 38 C.F.R. § 4.85 
provides for a 20 percent evaluation under Diagnostic Code 
6100 when a veteran has these levels of hearing.

In June 2003, the veteran was afforded a VA examination to 
assess the severity of his bilateral hearing loss.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
70
70
70
LEFT
30
40
80
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  

These findings correlate to a designation of level VI hearing 
in the left ear and level IV hearing in the right ear.  
38 C.F.R. § 4.86(a).  Table VII of 38 C.F.R. § 4.85 provides 
for a 20 percent evaluation under Diagnostic Code 6100 when a 
veteran has these levels of hearing.

After consideration of all the evidence, the Board finds that 
the current 20 percent rating for the service-connected 
bilateral hearing loss represents the correct application of 
the rating schedule to the audiometric results.  That being 
said, the Board also finds that the 20 percent rating is 
warranted from the date the veteran filed his claim for an 
increased rating for hearing loss in May 2002.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations 
have been considered whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's hearing loss has necessitated frequent 
periods of hospitalization, nor has the veteran contended 
that his left ear hearing loss has required such treatment.  
In addition, there is no evidence that the veteran's hearing 
loss has caused marked interference with employment or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision, the Board is cognizant of the 
"benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102, 4.3.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for increased evaluation for his service-connected 
bilateral hearing loss.  As such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

1.  Entitlement to an increased evaluation to 20 percent for 
bilateral hearing loss is granted effective May 10, 2002.

2.  Entitlement to an increased evaluation, in excess of 20 
percent, for bilateral hearing loss is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


